[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTIONTO ADD INTEREST AND COSTS TO JUDGMENT (#145)
On April 6, 1994, judgment entered in favor of plaintiff in the sum of $16,293.00.
On April 13, 1994, defendant filed her Bill of Costs for reasonable attorney's fees (P.B. § 344) in the amount of $350.00, as plaintiff failed to recover more than defendant's offer of judgment with interest.
On April 29, 1994, the trial court filed a Memorandum of Decision denying post trial motions filed by the plaintiff. An appeal was filed on July 11, 1994 by the plaintiff. The judgment was affirmed by the Appellate Division and that decision was released October 24, 1995.
Defendant does not contest plaintiff's Bill of Costs in the amount of $598.20.
Defendant claims costs of $350.00 plus $100.00 as the prevailing party on the appeal.
On April 11, 1994, defendant's carrier sent plaintiff the following offer (Exhibit A): CT Page 2877
    "I am prepared to issue you, your client and the intervening plaintiff, a check for $16,293.00, at this time in full and final satisfaction of any and all claims."
Plaintiff was further informed that if the post-verdict motions were pursued, defendant would press for the $350.00 costs.
Plaintiff did not accept the defendant's offer of "full and final satisfaction of any and all claims."
In this motion plaintiff now requests plaintiff's costs prior to defendant's offer of judgment, plus interest at 10% per annum for April 6, 1994, the date of judgment, to November 14, 1995, the date the plaintiff received the judgment draft from defendant. This request for interest is founded on C.G.S. § 37-3h.
It must be noted that plaintiff refused defendant's offer of April 13, 1994, and filed an appeal.
There are three time periods involved.
         (1) Date of judgment April 6, 1994 to date of appeal July 11, 1994 approximately 3 months;
         (2) Date appeal filed July 11, 1994 to date Appellate Court decision was released on October 24, 1995;
         (3) Date Appellate Court decision released October 24, 1995 to March 29, 1996 — approximately 6 month.
Since § 37-3b provides that interest "may be recovered and allowed" in actions for injuries to persons caused by negligence. The court awards plaintiff interest on her judgment of $16,293.00 at 10% per annum for a period of 9 months as above stated. No interest is allowed during the period involved in the unsuccessful appeal. CT Page 2878
         Recap: Costs to plaintiff             $   598.20 Less: Costs to defendant                  450.00 -------- Net costs to plaintiff                   $148.20 Judgment                              $16,293.00 Interest                                1,222.00 ---------- $17,663.20 ===========
So Ordered.
John N. Reynolds State Trial Referee